DETAILED ACTION
1.	Claims 1-2 and 4-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 5 is objected to because of the following informalities: 
Claim 5 recites “a table portion of the GUI”. As claim 5 depends from claim 4 and claim 4 already recites “a table portion of the GUI”, claim 5 should recite “the table portion of the GUI” OR “a second table portion of the GUI” based on what is intended to be claimed.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 has been amended to recite “the displayed first nodes comprising a plurality of the categories that are available via the hierarchical tree” and “the displayed second nodes comprising all of the plurality of categories that are available via the first sub-tree”. Applicants indicate support for the amendments is found in the specification at least at paragraphs 0036-0037. Upon review of these sections, and the entire specification, a teaching of the identified subject matter is not found. In fact, the specification is silent with respect to ‘categories’ of any kind. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13 and 19 recite similar subject matter as claim 1 and are rejected for similar reasons.
Claims 2 and 4-12, 14-18, and 20 are rejected at least based on their respective dependencies to claims 1, 13, and 19. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitations "the categories that are available via the hierarchical tree" and “the plurality categories that are available via the first sub-tree”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 and 19 recite the limitations "the categories that are available via the hierarchical tree" and “the categories that are available via the first sub-tree”.  There is insufficient antecedent basis for these limitations in the claims.
	Claims 2 and 4-12, 14-18, and 20 are rejected at least based on their respective dependencies to claims 1, 13, and 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1,2, 4, 5, and 13-15 are is/are rejected under 35 U.S.C. 103 as being anticipated by Bleizeffer et al. (US 7028043 B2) and further in view of Hoerl et al. (US 2010/0332580 A1).

In regard to claim 1, Bleizeffer discloses an Information Handling System (IHS), comprising: 
(Fig. 1 and Col. 2 lines 52-Column 3 line 42): 
display one or more first nodes each representing a different category of a hierarchical tree via a Graphical User Interface (GUI), the displayed first nodes comprising a plurality of the categories that are available via the hierarchical tree (Fig. 10 element 1005 and Column 8 lines 39-42: displayed first node (1005) of a hierarchical tree representing and comprising an ‘EMPLOYEE’ category. Other first nodes are provided such as ‘All JONES tables’ category); 
receive, from a user, selection of one first node, wherein the one first node enables the user to navigate a plurality of data items with a first query (Fig. 11, Col. 8 lines 43-48, and Col. 8 line 66- Col. 9 line 2: ‘EMPLOYEE’ node is selected where the ‘EMPLOYEE’ provides data items in the ‘EMPLOYEE’ database); 
receive, from the user, selection of a first sub-tree (Fig. 12 and Col. 8 lines 49-58: a ‘Tables’ folder is selected to be added); 
graft the first sub-tree onto the one first node, wherein the first grafted sub-tree enables the user to navigate a first subset of data items with a second query, and wherein the first subset of data items results from application of the first query to the data items, wherein the first sub-tree comprises one or more second nodes (Fig. 13 element 1307 and Col. 8 line 59-Col. 9 line 4: first sub-tree with one second node as a folder is added and provides items from ‘EMPLOYEE’ database that have schema of ‘JONES’);
display the one or more second nodes via the GUI, the displayed second node comprising all of the plurality of categories that are available via the first sub-tree (Fig. 13 element 1307 and Col. 8 line 59-Col. 9 line 4: the second node is displayed and comprises a ‘JONES tables in EMPLOYEE’ category. As only one category is available via the first sub-tree, the displayed second nodes include all available categories that are available via the first sub-tree).
While Bleizeffer teaches a plurality of data items and further teaches that the principals of the invention can be applied to any type of object (Column 3 lines 60-62), they fail to show the wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item, as recited in the claims.  Hoerl teaches a tree and data items similar to that of Bleizeffer.  In addition, Hoerl further teaches 
data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item (Paragraph 0018 lines 4-7, Paragraph 0028 lines 10-13, Paragraph 0029, Paragraph 0032, Paragraph 0086, Paragraph 0087, and Paragraph 0091: data items corresponding to network devices where a data item can be selected to provide a remote desktop window for the corresponding network device).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bleizeffer and Hoerl before him before the effective filing date of the claimed invention, to modify Bleizeffer to include the data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item of Hoerl, in order to obtain wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item.  It would have been advantageous for one to utilize such a combination as utilizing (Column 3 lines 60-62), and providing a comprehensive multifunction remote device management system, as suggested by Hoerl (Paragraph 0020).
  
In regard to claim 2, Bleizeffer discloses wherein the hierarchical tree is displayed via a web browser or client application in a navigation portion of the GUI (Fig. 13: tree displayed via client application on left navigation portion).

In regard to claim 4, Bleizeffer discloses wherein the program instructions, upon execution by the processor, further cause the IHS to filter or order the plurality of data items in the (a) table portion of the GUI differently in response to selection of a different node of the hierarchical tree in the navigation portion of the GUI (Fig. 8: selection of ‘All JONES tables’ results in filtering of items as illustrated in the table).

In regard to claim 5, Bleizeffer discloses wherein the program instructions, upon execution by the processor, further cause the IHS to filter or order the first subset of data items in the (a) table portion of the GUI differently in response to selection of a different node of the grafted sub-tree in the navigation portion of the GUI (Fig. 13: selection of grafted ‘JONES tables in EMPLOYEE’ results in filtering of items as illustrated in the table).

In regard to claims 13, 14, and 15, method claims 13, 14, and 15 correspond generally to system claims 1, 2, 4, and 5 and recite similar features in method form, and therefore are rejected under the same rationale.



In regard to claim 1, Lokken discloses an Information Handling System (IHS), comprising: 
a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to (Fig. 29 and Column 12 line 52- Column 13 line 20): 
display one or more first nodes each representing a different category of a hierarchical tree via a Graphical User Interface (GUI), the displayed first nodes comprising a plurality of the categories that are available via the hierarchical tree (Fig. 18 and Column 8 lines 56-60: displaying plural nodes of a hierarchical tree representing and comprising different ‘Country’ categories including ‘USA’, ‘Spain’, etc.);
receive, from a user, selection of one first node, wherein the one first node enables the user to navigate a plurality of data items with a first query (Fig. 18, Fig. 19, and Col. 8 line 46 – Col. 9 line 2: Node “USA” querying by “Country” is selected); 
receive, from the user, selection of a first sub-tree (Fig. 3, Fig. 19, Col. 4 line 64- Col. 5 line 11, Col. 9 lines 2-17: user selects a dimension (first sub-tree)); 
graft the first sub-tree onto the one first node, wherein the first grafted sub-tree enables the user to navigate a first subset of data items with a second query, and wherein the first subset of data items results from application of the first query to the data items, wherein the first sub-tree comprises one or more second nodes (Fig. 20 and Column 9 lines 18-27: the dimension is added which breaks down data of “USA” to “City”. The dimension includes a number of nodes including ‘Austin’, ‘Pontiac’, etc.);
display the one or more second nodes via the GUI, the displayed second nodes comprising all of the plurality of categories that are available via the first sub-tree (Fig. 20: the nodes of the dimension are displayed and comprise ‘City’ categories including ‘Austin’, ‘Pontiac’, etc.).  
(Col. 4 lines 60-63), they fail to show the wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item, as recited in the claims.  Hoerl teaches a tree and data items similar to that of Lokken.  In addition, Hoerl further teaches 
data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item (Paragraph 0018 lines 4-7, Paragraph 0028 lines 10-13, Paragraph 0029, Paragraph 0032, Paragraph 0086, Paragraph 0087, and Paragraph 0091: data items corresponding to network devices where a data item can be selected to provide a remote desktop window for the corresponding network device).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lokken and Hoerl before him before the effective filing date of the claimed invention, to modify Lokken to include the data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item of Hoerl, in order to obtain wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item.  It would have been advantageous for one to utilize such a combination based on their current needs as the teachings of Lokken are not limited to any distinct data (Lokken Col. 4 lines 60-63) and providing a comprehensive multifunction remote device management system, as suggested by Hoerl (Paragraph 0020).

In regard to claim 2, Lokken discloses wherein the hierarchical tree is displayed via a web browser or client application in a navigation portion of the GUI (Column 4 lines 15-17 and lines 40-59: hierarchical tree displayed via application in the GUI).

In regard to claim 6, Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to display a grafting tool menu via the GUI, and wherein the grafting tool menu enables the user to select the first sub-tree among a plurality of sub-trees (Fig. 3, Fig. 19 element 1904, and Col. 9 lines 1-3: pull down list to select dimension).

In regard to claim 7, Lokken discloses wherein at least one of the plurality of subtrees comprises two or more different hierarchical levels (Figs. 3-4D and Col. 4 line 64 – Col. 5 lines 32).

In regard to claim 11,  Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to: receive, from the user, selection of a second node of the first grafted sub-tree; receive, from the user, selection of a second sub-tree; and graft the second sub-tree onto the second node of the first grafted subtree, wherein the second grafted sub-tree enables the user to navigate a second subset of data items with a third query, and wherein the second subset of data items results from application of the second query to the first subset of data items (Figs. 21-22 and Column 9 lines 28-56: Node that was added from previous dimension selection is selected to add another dimension, where the selected dimension further breaks down the data with respect to the selected dimension).

(Figs. 21-24 and Column 9 line 28 – Column 10 line 15: user can select a node to change and replace a previously selected dimension (as illustrated and described with respect to Figs. 23-24). Accordingly, although not explicitly shown, the node selected in Fig. 21 could be selected again to select a different dimension to break down the data).

In regard to claims 13, 16, and 18, method claims 13, 16, and 18 correspond generally to system claims 1, 6, and 11, respectively, and recite similar features in method form, and therefore are rejected under the same rationale. 

	In regard to claim 19, claim 19 corresponds generally to claims 1 and 11 and recites similar features and therefore is rejected under the same rationale.

In regard to claim 20, claim 20 corresponds generally to claim 12 and recites similar features and therefore is rejected under the same rationale.

8.	Claims 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lokken (US 6167396) and Hoerl et al. (US 2010/0332580 A1).

In regard to claims 8-10, while Lokken teaches the plurality of subtrees enables the first subset of data items to be sorted and Hoerl teaches sorting according to attributes of the computing nodes (Paragraph 0087 lines 3-8 and Paragraph 0088 lines 2-4), they do not explicitly disclose the specifics of by physical location, by type of computing nodes, and by warranty status. However, as physical location, type of computing node, and warranty status are typical attributes associated with computing devices, one skilled in the art would recognize that sorting should be accomplished utilizing these attributes and would be obvious to do so based on the needs and desires at design time. Accordingly, it would have been obvious in view of Lokken, Hoerl, and known attributes of physical location, type of computing node, and warranty status, to modify the sorting taught by Lokken and Hoerl to include the typical attributes of physical location, type of computing node, and warranty status in order to obtain wherein at least one of the plurality of subtrees enables the first subset of data items to be sorted by physical location of the plurality of computing nodes corresponding to the data items, wherein at least one of the plurality of subtrees sorts the first subset of data items by type of computing nodes corresponding to the data items, and wherein at least one of the plurality of subtrees sorts the first subset of data items by warranty status corresponding to the data items.

In regard to claim 17, method claim 17 corresponds generally to system claims 8-10 and recites similar features in method form and therefore is rejected under the same rationale.

Response to Arguments
9.	The amendments to claims 1, 13, and 19 overcome the previous objections to these claims.  Accordingly, the objections to claims 1, 13, and 19 are withdrawn. 

10.	In regard to the 35 U.S.C. 112(b) rejections it is argued “Applicant has amended the claims as shown above so that all terms within the claims possess sufficient antecedent basis”.  The examiner respectfully disagrees. 


11.	In regard to the prior art rejections, it is argued (1) “neither Bleizeffer, Hoerl, nor any combination thereof teaches the emphasized feature of claim 1 shown herein above” because “Bleizeffer does not teach or suggest displaying all of the categories that are available via the first sub-tree. In particular, the Office Action asserts that Figure 13, element 1307 could be construed as a category within the meaning and intent of the emphasized limitation of claim 1. (Id). Figure 13, element 1307, however, cannot be construed to include all of the categories that are available via the first sub- tree because that category was previously created from user input as shown on Figure 12 of Bleizeffer. Thus, element 1307 cannot be construed to be all of the categories that are available via the first sub-tree because the user input as shown on Figure 12 could inherently create a limitless number of categories. As such, Bleizeffer cannot be construed to teach or suggest the emphasized features of claim 1 shown above”, (2) Lokken and Hoerl, either in combination or applied separately, fail to cure the noted deficiencies of Bleizeffer with respect to the novel and unobvious features of independent claim 1 as described above, and (3) Although Claims 13 and 19 may recite different elements, similar arguments apply. The examiner respectfully disagrees. 
	In regard to (1), Bleizeffer teaches that one category, e.g. ‘Jones tables in EMPLOYEE’, is provided with grafted first sub-tree displayed as a single node, see at least Fig. 13 element 1307 and Col. 8 line 59-Col. 9 line 4. As that is the only available category, Bleizeffer teaches display the one or more second nodes via the GUI, the displayed second nodes comprising all of the plurality of categories that are available via the first sub-tree. 
	In regard to (2),  the combination of Lokken and Hoerl, alone, with no consideration of Bleizeffer teaches claim 1 and the argued subject matter for the detailed reasons presented in the above 103 
	In regard to (3), claim 13 does not recite the argued subject matter and therefore applicant’s arguments cannot be persuasive with respect to claim 13. With respect to claim 19, the examiner incorporates all responses in regard to claim 1 herein.  

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173